09-1645-ag
         Islam v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A093 451 270
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6 th day of April, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                    Chief Judge,
 9                JON O. NEWMAN,
10                GERARD E. LYNCH,
11                    Circuit Judges.
12       _______________________________________
13
14       SHAFIQUL ISLAM,
15                Petitioner,
16
17                         v.                                   09-1645-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               David J. Rodkin, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Ernesto H.
28                                     Molina, Jr., Assistant Director;
29                                     Andrew N. O’Malley, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     United States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Shafiqul Islam, a native and citizen of Bangladesh,

6    seeks review of a March 31, 2009, order of the BIA,

7    affirming the July 18, 2007, decision of Immigration Judge

8    (“IJ”) Gabriel C. Videla, which denied his application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Shafiqul Islam,

11   No. A093 451 270 (B.I.A. Mar. 31, 2009), aff’g No. A093 451

12   270 (Immig. Ct. N.Y. City July 18, 2007).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review both

16   the BIA’s and the IJ’s decisions.     See Yan Chen v. Gonzales,

17   417 F.3d 268, 271 (2d Cir. 2005).     The applicable standards

18   of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); see also Corovic v. Mukasey, 519 F.3d 90,

20   95 (2d Cir. 2008).

21       Substantial evidence supports the agency’s adverse

22   credibility determination. See Corovic, 519 F.3d at 95.

23   That determination was based on: (1) Islam’s demeanor; (2)

                                  2
1    internal inconsistencies in Islam’s testimony regarding

2    where an alleged 2005 beating took place, when he resumed

3    his political activities upon his return to Bangladesh, and

4    why he failed to report his kidnaping to authorities; (3)

5    the omission from Islam’s asylum application of any

6    assertion that his alleged persecutors ordered him to end

7    his membership in the Awami Youth League; and (4) Islam’s

8    failure to offer available corroboration.   See 8 U.S.C.

9    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

10   167 (2d Cir. 2008). Moreover, the agency did not err in

11   declining to credit the explanations Islam offered for these

12   discrepancies.   Majidi v. Gonzales, 430 F.3d 77, 81 (2d.

13   Cir. 2005).

14       Because the only evidence of a threat to Islam’s life

15   or freedom depended on his credibility, the agency’s adverse

16   credibility determination was fatal to his application for

17   asylum, withholding of removal, and CAT relief.   See Paul v.

18   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Wu Biao Chen v.

19   INS, 344 F.3d 272, 275 (2d Cir. 2003).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition



                                   3
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot. Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8
9




                                   4